Citation Nr: 0207549	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  95-08 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals, 
transposition of the left ulnar nerve due to injury, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel








INTRODUCTION

The veteran had active military service from April 1973 to 
April 1979.

This matter originally came before the Board of Veterans 
Appeals (Board) on appeal from July and September 1994 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which denied the 
benefits sought.  

Thereafter, a hearing was held before the Board in December 
1997, in Washington, D.C., before the undersigned, a member 
of the Board, who will be rendering the final determination 
in this claim.  In January 1998, the Board remanded the claim 
for additional development.  That development has been 
completed and the case has been returned to the Board.  

In July 2001, the veteran's representative indicated that the 
veteran wished to claim of entitlement to an increased 
evaluation for hemorrhoids.  That claim is not in appellate 
status and is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's residuals, transposition of the left ulnar 
nerve due to injury, are manifested by not more than severe 
incomplete paralysis of the left (minor) ulnar nerve.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals, transposition of the left ulnar nerve due to 
injury, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 


5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8516 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, VA has a duty 
to notify a claimant and his or her representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  Second, VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  

In the instant case, the Board finds that VA has fulfilled 
both its duties to notify and assist imposed by the VCAA.  
During the development of his claim, the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim in letters provided by VA to the veteran as well as in 
the statements of the case and the supplemental statements of 
the case issued throughout the development of the claim.  
Thus, the Board finds that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained; thus, VA has satisfied its duty to assist.  
Available medical records have been obtained and associated 
with the claims folder.  The veteran has been afforded VA 
examination.  He was afforded the opportunity to provide 
testimony at a hearing before the undersigned Board member.  
All identified medical documents noted by the veteran were 
sought.  Therefore, VA has also satisfied its duty to assist 
the veteran in the development of his claim.

The veteran seeks an increased rating for his residuals of 
transposition of the left ulnar nerve.  Disability ratings 
are determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities.  Ratings are based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  In 
cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Reasonable doubt will be resolved 
in favor of the veteran.  See 38 C.F.R. §§ 4.3, 4.7 (2001).

The veteran's service-connected ulnar nerve disability has 
been evaluated under Diagnostic Code (DC) 8516 pertaining to 
paralysis of the ulnar nerve.  The 30 percent evaluation has 
been in effect since 1981.  DC 8516 provides that severe 
incomplete paralysis of the ulnar nerve of the minor arm 
warrants a 30 percent evaluation.  Complete paralysis of the 
ulnar nerve, "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened, in the minor arm, warrants a 50 percent 
rating. See 38 C.F.R. § 4.124a, Diagnostic Code 8516.

The veteran disagreed with an October 1994 rating decision, 
and he urged at that time that his left ulnar nerve 
disability was more than 30 percent disabling.  A review of 
records dated in March 1994 suggests that the veteran's 
disability had remained relatively stable until December 
1993, when he noticed paresthesia of the left upper 
extremity, and in January 1994, progressive weakness of the 
left arm, forearm and hand.  In March 1994, a nerve 
conduction study and electromyography were performed.  The 
results from these tests were interpreted as being compatible 
with a chronic C8 radiculopathy, with no evidence of left 
median nerve entrapment neuropathy, or ulnar nerve 
entrapment, neuropathy or myopathy.  This suggests that the 
problems the veteran was experiencing at that time were 
related to a cervical spine disorder, rather than to his 
service connected arm disability.  This conclusion is 
consistent with a July 1994 VA hospital report, on which it 
was recorded that the veteran's recent progressive left arm 
pain and weakness, was different in quality and character 
than that which he experienced in connection with his ulnar 
treatment in service.  Indeed, an MRI was interpreted as 
demonstrating foraminal stenosis on the left side at C6-7 and 
C7-T1 that was considered consistent with the veteran's 
symptoms.

In connection with his claim, the veteran was examined for VA 
purposes in April 1995. The neurological portion of that 
examination concluded, in pertinent part, with the following 
diagnoses: 1. Multiple level cervical radiculopathy with 
profound weakness of the left upper extremity, 2. Ulnar 
neuropathy with again profound weakness.  The orthopedic 
portion of the examination concluded with the diagnoses of 
residual of injury to left elbow and p.o. residual of 
transposition of left ulna nerve about the elbow, scar of 
left elbow p.o. residual of cervical formainectomy (sic), 
scar of neck, tender, cervical strain - associated with 
limitation of full range of motion of the cervical spine, 
paralysis of left upper extremity (left arm).  

The Board remanded this matter in January 1998 largely to 
clarify what symptomatology was related to the cervical spine 
and what symptomatology was related to the ulnar nerve 
injury.  The Board observed that taken together, the 
diagnoses entered by the neurologic examiner and the 
orthopedic examiner did not make clear whether it was the 
veteran's service connected residuals of left ulnar nerve 
transposition that rendered the veteran's left arm profoundly 
weak/paralyzed, or whether that weakness/paralysis was 
secondary to the veteran's cervical spine disability, a 
disability for which service connection is not in effect. 

The veteran was afforded a VA examination for peripheral 
nerves in October 1998.  A history of left ulnar nerve 
transposition and cervical spine surgery were noted.  The 
examiner noted that the veteran was right-handed.  The 
veteran indicated he now wore a sling due to profound 
weakness of the whole left hand.  He reported no functional 
use of the hand and inability to hold a pen and no power.  
The arm was observed to demonstrate marked atrophy of almost 
the entire left upper extremity that included biceps, 
triceps, and intrinsic hand muscles that included wrist 
flexors, and wrist extensors.  There was hypersensitivity to 
fine touch in the left upper extremity.  There was a surgical 
scar over the ulnar nerve transposition.  Examination showed 
cervical radiculopathy.  The diagnosis was severe ulnar 
neuropathy with cervical radiculopathy.  The examiner's 
impression was that disc disease was not secondary to the 
ulnar neuropathy.  

Records from the Social Security Administration include a 
determination dated in April 1997 that the veteran was 
disabled due to affective disorder and anxiety disorder.  
Evidence considered included VA inpatient and outpatient 
records dated from 1994 to 1995 showing treatment for mental 
health issues and to a lesser extent cervical and ulnar nerve 
complaints.  

VA outpatient treatment records do show that in April 2000 
the veteran underwent a neurological examination that showed 
overall motor strength of 5/5 with the exception of the left 
arm which showed motor strength of 0/5.  The examiner 
commented that the difference was 'probably due to volitional 
factors.'

A May 2000 addendum to the October 1998 VA examination by a 
different physician shows that an EMG conducted in April 2000 
showed bilateral carpal tunnel syndrome, mild.  There was no 
evidence of ulnar nerve entrapment neuropathy, peripheral 
neuropathy, or myopathy, nor underlying evidence of 
underlying left brachial plexopathy.  

An August 2000 addendum to the October 1998 examination by 
the original physician who conducted the October 1998 
examination indicates that that doctor reviewed the EMG 
results.  The doctor commented that the studies demonstrated 
mild bilateral carpal tunnel syndrome.  There was no 
electrophysiologic evidence of ulnar neuropathy at the elbow.  
There was no evidence of brachial plexopathy or 
neuromyopathy.  The symptoms were minimal for bilateral 
carpal tunnel syndrome which would be difficult to account 
for all of the veteran's complaints.  The same doctor 
provided a December 2000 statement that he reviewed his 
previous examination and the objective evidence of the EMG 
which demonstrated no brachial plenopathy or cervical 
radiculpathy and no abnormalities of the ulnar nerve 
conduction.  The mild carpal tunnel abnormalities were 
insignificant and did not correlate with the physical 
findings.  The examiner concluded that that in light of the 
negative EMG report the original examination was marred by a 
lack of full cooperation of the veteran.  Thus, he concluded 
that there was no impairment residual of the transposition of 
the ulnar nerve or due to cervical spine surgery, and 


no indication to distinguish between the two.  Also, he 
concluded that the carpal tunnel syndrome had no relationship 
to either the cervical spine disorder or the ulnar nerve 
transposition.  

Additional VA outpatient treatment records dated from April 
2000 to December 2001 for unrelated medical problems show no 
significant relevant complaints or findings other than those 
noted previously.  

The Board finds that the veteran's residuals of left ulnar 
nerve transposition do not warrant an evaluation in excess of 
30 percent.  The Board observes that there is no evidence of 
complete paralysis of the left ulnar nerve, which is required 
for an increased rating under DC 8516.  There is no "griffin 
claw" deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened, in the 
minor arm.  In fact, according to the most recent 
evaluations, diagnostic tests and examinations, the condition 
is productive of minimal objective manifestations.  In this 
regard, the Board cites to the multiple addendum as well as 
the April 2000 comment as to the volitional nature of the 
veteran's weakness.  The veteran's complaints that his 
condition has worsened are not supported by objective 
indicators.  

Other diagnostic codes have been considered.  Diagnostic Code 
5206 to 5209 relate to limitation of motion of the arm.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5206 to 5209 (2001).  
However, there is no limitation of range of motion of the arm 
based on the service-connected residuals of ulnar nerve 
transposition.  In the absence of evidence relevant 
impairment, there is no basis for assignment of an evaluation 
in excess of the currently assigned 30 percent under any 
other code provision. .

Inasmuch as this case involves evaluating a service-connected 
joint disability, the United States Court of Appeals for 
Veterans Claims (Court) held in DeLuca v. 


Brown, 8 Vet. App. 202 (1995) that VA must also consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court found that diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The veteran's most recent examinations revealed 
that he was in fact manifesting complaints of pain which were 
assessed as primarily not supported by the objective evidence 
and not based on the service-connected disability.  The 
record shows that the veteran's actual residuals of a left 
ulnar nerve condition, rather, cause minimal functional 
limitations at all relevant times.  An increased evaluation 
is not warranted on the basis of functional loss due to pain 
or weakness in the instant case, as the veteran's symptoms 
are supported by mild objective pathology.  

The Board has fully applied provisions of the VA's Schedule 
for Rating Disabilities.  In addition, the Board will 
consider whether this disability warrants consideration of an 
extraschedular rating.  In so doing, the Board notes that the 
veteran has submitted no evidence showing that his service-
connected ulnar nerve transposition has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned 30 percent evaluation, and there 
is also no indication that this disorder has necessitated 
frequent periods of hospitalization during the pendency of 
this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).

In denying the veteran's claim for increased rating, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for residuals, transposition of the 
left ulnar nerve due to injury is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

